                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

MICHELLE ANTOINETTE MOORE,                              §
                                                        §
        Appellant,                                      §
                                                        §
v.                                                      §      Civil Action No. 4:19-cv-00195-O-BP
                                                        §
ANDREW M. SAUL, Commissioner of                         §
Social Security1,                                       §
                                                        §
        Appellee.                                       §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

     Appellant Michelle Moore (hereinafter “Plaintiff”) filed this action on March 5, 2019, seeking

judicial review of a final adverse decision of the Commissioner of Social Security

(“Commissioner”), who denied her application for a period of disability and disability insurance

benefits under Title II of the Social Security Act and Supplemental Security Income payments

under Title XVI. See Compl., ECF No. 1; see also Appellant’s Br., ECF No. 15. The Commissioner

has filed an answer, see Answer, ECF No. 11, and a certified copy of the transcript of the

administrative proceedings, see SSA Admin. R. (hereinafter, “Tr.”), ECF No. 13, including the

hearing before the Administrative Law Judge (“ALJ”). The parties briefed the issues. See

Appellant’s Br., ECF No. 15; Def.’s Resp., ECF No. 20; Appellant’s Reply Br., ECF No. 21.

Pursuant to 28 U.S.C. § 636(b), the case was referred to United States Magistrate Judge Hal R.

Ray, Jr., for review and submission of proposed findings of fact and recommendation for




1
  On June 17, 2019, Andrew Saul assumed the office of Commissioner of the Social Security Administration,
replacing Nancy A. Berryhill, who was the Acting Commissioner of the Social Security Administration. The Court
automatically substitutes Andrew Saul as Defendant pursuant to Fed. R. Civ. P. 25(d). See also section 405(g) of the
Social Security Act, 42 U.S.C. § 405(g) (action survives regardless of any change in the person occupying the office
of Commissioner of Social Security). Title II governs disability insurance benefits. See 42 U.S.C. §§ 401-34.
disposition. On January 31, 2020, the United States Magistrate Judge filed his Findings,

Conclusions and Recommendation (“Report”), recommending that the Court affirm the final

decision of the Commissioner. Report, ECF No. 22. Plaintiff filed timely objections to the Report

on February 14, 2020. Objection, ECF No. 23.

   For the reasons that follow, the Court OVERRULES Plaintiff’s objections and ACCEPTS

the Report after reviewing all relevant matters of record, including the pleadings, legal briefing,

transcript of the administrative record, Report, and the filed objections in accordance with 28

U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b)(3).

   The Court conducts a de novo review of the portions of the Report to which a party objects.

Anything that Plaintiff did not specifically object to is reviewed for plain error. To be specific, an

objection must identify the specific finding or recommendation to which objection is made, state

the basis for the objection, and specify the place in the magistrate judge’s report and

recommendation where the disputed determination is found. An objection that merely incorporates

by reference, or refers to, the briefing before the magistrate judge is not specific. Failure to file

specific written objections will bar the aggrieved party from appealing the factual findings and

legal conclusions of the magistrate judge that are accepted or adopted by the district court, except

upon grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79 F.3d 1415,

1417 (5th Cir. 1996), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).

   Judicial review in social security cases is limited to determining whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether the

Commissioner applied the proper legal standards to evaluate the evidence. See 42 U.S.C. § 405(g);

Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014) (citation omitted); Ripley v. Chater, 67 F.3d

552, 555 (5th Cir. 1995); Austin v. Shalala, 994 F.2d 1170, 1174 (5th Cir. 1993). “Substantial



                                                  2
evidence is such relevant evidence as a responsible mind might accept to support a conclusion.”

Boyd v. Apfel, 239 F.3d 698, 704 (5th Cir. 2001); Richardson v. Perales, 402 U.S. 389, 401 (1977);

accord Copeland, 771 F.3d at 923. It is more than a scintilla, but less than a preponderance. Boyd,

239 F.3d at 704; Perales, 402 U.S. at 401; Haywood v. Sullivan, 888 F.2d 1463, 1466 (5th Cir.

1989). The district court may not reweigh the evidence or substitute its own judgment for that of

the Commissioner. Copeland, 771 F.3d at 923; Harris v. Apfel, 209 F.3d 413, 417 (5th Cir. 2000);

Johnson v. Bowen, 864 F.2d 340, 343 (5th Cir. 1988). The Court must scrutinize the record,

however, to ascertain whether substantial evidence supports the Commissioner’s findings. Hollis

v. Bowen, 837, F.2d 1378, 1383 (5th Cir. 1988). “Conflicts in the evidence are for the

Commissioner and not the courts to resolve.” Newton v. Apfel. 209 F.3d 448, 452 (5th Cir. 2000)

(citation omitted). A finding of no substantial evidence is appropriate only when there is no

medical evidence or credible evidentiary choices in the record to support the Commissioner’s

decision. Johnson, 864 F.2d at 343-44.

   Plaintiff states two objections: (1) “the ALJ failed to give due consideration to the opinion of

Plaintiff’s treating psychiatric nurse practitioner, and to the opinion of a psychological consultant

who evaluated Ms. Moore and administered a number of psychological tests on September 8,

2014[; and (2)] the Plaintiff has challenged the jobs relied upon by the ALJ at step 5 of the

sequential evaluation of disability.” Objection 1, ECF No. 23. Plaintiff’s Objection only “focus[es]

upon the first point presented” and the second objection was not supported with specificity and is

therfore OVERRULED.

   Plaintiff’s first objection—that the ALJ did not give due consideration to the opinion of the

nurse practitioner and the psychological consultant—is also overruled. The ALJ specifically stated

the standard by which he considered opinion evidence “in accordance with the requirements of 20



                                                 3
C.F.R. 404.1527 and 416.927” and referenced both Nurse Kunkel and Dr. Sasano’s opinions and

articulated reasons for partially relying on them. Further in support of her objection, Plaintiff cites

to Watson v. Barnhart, a Fifth Circuit decision that requires the ALJ to determine an individual is

“capable not only of obtaining, but also maintaining employment.” 288 F.3d 212, 218 (5th Cir.

2002). In her Objection, Plaintiff stated that “[t]he Magistrate Judge also noted that the Plaintiff

had maintained several full-time positions for up to several months.” Objection 3, ECF No. 23

(emphasis added) (citing Report 8, ECF No. 22 (citing Tr. 15)). For the foregoing reasons, the

Magistrate Judge did not err in concluding the ALJ relied on the reports when making his decision.

Accordingly, Plaintiff’s second objection is OVERRULED.

   Having conducted a de novo review of all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge and Plaintiff’s

Objections in accordance with 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b)(3),

the undersigned District Judge believes that the Findings and Conclusions of the magistrate judge

are correct, and they are ACCEPTED as the Findings and Conclusions of the Court.

   Accordingly, it is ORDERED that the Commissioner’s decision is AFFIRMED.

       SO ORDERED on this 19th day of March, 2020.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                                  4
